237 F.2d 229
Leslie H. HARRY, Appellant,v.Edgar C. NEWELL, Appellee.
Nos. 15239, 15240.
United States Court of Appeals Ninth Circuit.
Oct. 2, 1956.

Vergeer & Samuels, Duane Vergeer, Portland, Or., for appellant.
Sabin & Malarkey, Verne W. Newcomb, Portland, Or., for appellee.
Before STEPHENS, CHAMBERS, and HAMLEY, Circuit Judges.
PER CURIAM.


1
The motion of appellee to dismiss appeals is granted upon the ground that an appeal from an order granting a new trial is not appealable.  See Bateman v. Donovan, 9 Cir., 1942, 131 F.2d 759; United States v. Hayes, 9 Cir., 172 F.2d 677, 679.